 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10                                   SOUTHERN DIVISION
11   SEECHIN L. VAN, an individual,           CASE NO.:
                                              8:17-cv-01327 DOC (JDEx)
12                      Plaintiff,
13                                            PROTECTIVE ORDER GOVERNING
          v.                                  THE DESIGNATION AND
14                                            HANDLING OF
     ALLIED PROPERTY AND                      CONFIDENTIAL MATERIALS
15   CASUALTY INSURANCE
     COMPANY, an Iowa Corporation,
16
     qualified in California, and Does 1-20
17   and Roe Corporations 1-20, inclusive,
18                      Defendants.
19
           1.    PURPOSES AND LIMITATIONS
20
           Disclosure and discovery activity in this action are likely to involve
21
     production of confidential, proprietary, or private information for which special
22
     protection from public disclosure and from use for any purpose other than
23
     prosecuting this litigation may be warranted. Accordingly, the parties hereby
24
     stipulate to and petition the court to enter the following Stipulated Protective
25
     Order. The parties acknowledge that this Order does not confer blanket protections
26
     on all disclosures or responses to discovery and that the protection it affords from
27
28
                                              1
                                      PROTECTIVE ORDER
 1   public disclosure and use extends only to the limited information or items that are
 2   entitled to confidential treatment under the applicable legal principles.
 3         2.     GOOD CAUSE STATEMENT
 4         This action is likely to involve trade secrets, customer and pricing lists and
 5   other valuable research, development, commercial, financial, technical and/or
 6   proprietary information for which special protection from public disclosure and
 7   from use for any purpose other than prosecution of this action is warranted. Such
 8   confidential and proprietary materials and information consist of, among other
 9   things, confidential insurance company information as to underwriting procedures
10   and practices, Defendant Allied Property and Casualty Insurance Company’s
11   (“Allied”) best claim practices guidelines and applicable underwriting guidelines,
12   information regarding confidential claims practices, confidential agency and
13   agency-related agreements between Allied and third parties MStar Insurance
14   Agency, Inc. and Therese Militante, other information otherwise unavailable to the
15   public and Allied’s competitors, or which may be privileged or otherwise protected
16   from disclosure under state or federal statutes, court rules, case decisions, or
17   common law; or containing trade secrets, or other confidential and proprietary
18   research, development, processes, procedures or commercial information that the
19   parties contend are protected by trade secret privileges and which are being
20   produced in this action pursuant to discovery requests propounded while the
21   above-referenced action is pending.
22         Accordingly, to expedite the flow of information, to facilitate the prompt
23   resolution of disputes over confidentiality of discovery materials, to adequately
24   protect information the parties are entitled to keep confidential, to ensure that the
25   parties are permitted reasonable necessary uses of such material in preparation for
26   and in the conduct of trial, to address their handling at the end of the litigation, and
27   serve the ends of justice, a protective order for such information is justified in this
28   matter. It is the intent of the parties that information will not be designated as
                                              2
                                      PROTECTIVE ORDER
 1   confidential for tactical reasons and that nothing be so designated without a good
 2   faith belief that it has been maintained in a confidential, non-public manner, and
 3   there is good cause why it should not be part of the public record of this case.
 4         3.     ACKNOWLEDGMENT OF UNDER SEAL FILING PROCEDURE
 5         The parties further acknowledge, as set forth in Section 14.3, below, that this
 6   Stipulated Protective Order does not entitle them to file confidential information
 7   under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed
 8   and the standards that will be applied when a party seeks permission from the court
 9   to file material under seal. There is a strong presumption that the public has a right
10   of access to judicial proceedings and records in civil cases. In connection with non-
11   dispositive motions, good cause must be shown to support a filing under seal. See
12   Kamakana v. City and County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006),
13   Phillips v. Gen. Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-
14   Welbon v. Sony Electrics, Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even
15   stipulated protective orders require good cause showing), and a specific showing of
16   good cause or compelling reasons with proper evidentiary support and legal
17   justification, must be made with respect to Protected Material that a party seeks to
18   file under seal. The parties’ mere designation of Disclosure or Discovery Material
19   as CONFIDENTIAL does not— without the submission of competent evidence by
20   declaration, establishing that the material sought to be filed under seal qualifies as
21   confidential, privileged, or otherwise protectable—constitute good cause.
22         Further, if a party requests sealing related to a dispositive motion or trial,
23   then compelling reasons, not only good cause, for the sealing must be shown, and
24   the relief sought shall be narrowly tailored to serve the specific interest to be
25   protected. See Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir.
26   2010). For each item or type of information, document, or thing sought to be filed
27   or introduced under seal, the party seeking protection must articulate compelling
28   reasons, supported by specific facts and legal justification, for the requested sealing
                                             3
                                     PROTECTIVE ORDER
 1   order. Again, competent evidence supporting the application to file documents
 2   under seal must be provided by declaration.
 3          Any document that is not confidential, privileged, or otherwise protectable
 4   in its entirety will not be filed under seal if the confidential portions can be
 5   redacted. If documents can be redacted, then a redacted version for public viewing,
 6   omitting only the confidential, privileged, or otherwise protectable portions of the
 7   document, shall be filed. Any application that seeks to file documents under seal in
 8   their entirety should include an explanation of why redaction is not feasible.
 9          4.     DEFINITIONS
10          4.1    Action: This pending federal lawsuit entitled Seechin L. Van v. Allied
11   Property and Casualty Insurance Company, the United States District Court for
12   the Central District of California, Case No. 8:17-cv-01327 DOC (JDEx).
13          4.2    Challenging Party: a Party or Non-Party that challenges the
14   designation of information or items under this Order.
15          4.3    “CONFIDENTIAL” Information or Items: information (regardless of
16   how it is generated, stored or maintained) or tangible things that qualify for
17   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
18   the Good Cause Statement.
19          4.4    Counsel: Outside Counsel of Record and House Counsel (as well as
20   their support staff).
21          4.5    Designating Party: a Party or Non-Party that designates information
22   or items that it produces in disclosures or in responses to discovery as
23   “CONFIDENTIAL.”
24          4.6    Disclosure or Discovery Material: all items or information, regardless
25   of the medium or manner in which it is generated, stored, or maintained
26   (including, among other things, testimony, transcripts, and tangible things), that
27   are produced or generated in disclosures or responses to discovery.
28
                                             4
                                     PROTECTIVE ORDER
 1         4.7    Expert: a person with specialized knowledge or experience in a
 2   matter pertinent to the litigation who has been retained by a Party or its counsel to
 3   serve as an expert witness or as a consultant in this Action.
 4         4.8    House Counsel: attorneys who are employees of a party to this
 5   Action. House Counsel does not include Outside Counsel of Record or any other
 6   outside counsel.
 7         4.9    Non-Party: any natural person, partnership, corporation, association
 8   or other legal entity not named as a Party to this action.
 9         4.10 Outside Counsel of Record: attorneys who are not employees of a
10   party to this Action but are retained to represent a party to this Action and have
11   appeared in this Action on behalf of that party or are affiliated with a law firm that
12   has appeared on behalf of that party, and includes support staff.
13         4.11 Party: any party to this Action, including all of its officers, directors,
14   employees, consultants, retained experts, and Outside Counsel of Record (and
15   their support staffs).
16         4.12 Producing Party: a Party or Non-Party that produces Disclosure or
17   Discovery Material in this Action.
18         4.13 Professional Vendors: persons or entities that provide litigation
19   support services (e.g., photocopying, videotaping, translating, preparing exhibits
20   or demonstrations, and organizing, storing, or retrieving data in any form or
21   medium) and their employees and subcontractors.
22         4.14 Protected Material: any Disclosure or Discovery Material that is
23   designated as “CONFIDENTIAL.”
24         4.15 Receiving Party: a Party that receives Disclosure or Discovery
25   Material from a Producing Party.
26         5.    SCOPE
27         The protections conferred by this Stipulation and Order cover not only
28   Protected Material (as defined above), but also (1) any information copied or
                                             5
                                     PROTECTIVE ORDER
 1   extracted from Protected Material; (2) all copies, excerpts, summaries, or
 2   compilations of Protected Material; and (3) any testimony, conversations, or
 3   presentations by Parties or their Counsel that might reveal Protected Material.
 4         Any use of Protected Material at trial shall be governed by the orders of the
 5   trial judge and other applicable authorities. This Order does not govern the use of
 6   Protected Material at trial.
 7         6.     DURATION
 8         Once a case proceeds to trial, information that was designated as
 9   CONFIDENTIAL or maintained pursuant to this protective order used or
10   introduced as an exhibit at trial becomes public and will be presumptively
11   available to all members of the public, including the press, unless compelling
12   reasons supported by specific factual findings to proceed otherwise are made to
13   the trial judge in advance of the trial. See Kamakana, 447 F.3d at 1180-81
14   (distinguishing “good cause” showing for sealing documents produced in
15   discovery from “compelling reasons” standard when merits-related documents are
16   part of court record). Accordingly, the terms of this protective order do not extend
17   beyond the commencement of the trial.
18         7.     DESIGNATING PROTECTED MATERIAL
19         7.1    Exercise of Restraint and Care in Designating Material for Protection.
20   Each Party or Non-Party that designates information or items for protection under
21   this Order must take care to limit any such designation to specific material that
22   qualifies under the appropriate standards. The Designating Party must designate for
23   protection only those parts of material, documents, items or oral or written
24   communications that qualify so that other portions of the material, documents,
25   items or communications for which protection is not warranted are not swept
26   unjustifiably within the ambit of this Order.
27         Mass, indiscriminate or routinized designations are prohibited. Designations
28   that are shown to be clearly unjustified or that have been made for an improper
                                             6
                                     PROTECTIVE ORDER
 1   purpose (e.g., to unnecessarily encumber the case development process or to
 2   impose unnecessary expenses and burdens on other parties) may expose the
 3   Designating Party to sanctions.
 4         If a Designating Party learns that information or items that it designated for
 5   protection do not qualify for protection, that Designating Party must promptly
 6   notify all other Parties that it is withdrawing the inapplicable designation.
 7         7.2    Manner and Timing of Designations. Except as otherwise provided in
 8   this Order, or as otherwise stipulated or ordered, Disclosure of Discovery Material
 9   that qualifies for protection under this Order must be clearly so designated before
10   the material is disclosed or produced.
11         Designation in conformity with this Order requires:
12                (a) for information in documentary form (e.g., paper or electronic
13   documents, but excluding transcripts of depositions or other pretrial or trial
14   proceedings), that the Producing Party affix at a minimum, the legend
15   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
16   contains protected material. If only a portion of the material on a page qualifies
17   for protection, the Producing Party also must clearly identify the protected
18   portion(s) (e.g., by making appropriate markings in the margins).
19         A Party or Non-Party that makes original documents available for
20   inspection need not designate them for protection until after the inspecting Party
21   has indicated which documents it would like copied and produced. During the
22   inspection and before the designation, all of the material made available for
23   inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has
24   identified the documents it wants copied and produced, the Producing Party must
25   determine which documents, or portions thereof, qualify for protection under this
26   Order. Then, before producing the specified documents, the Producing Party must
27   affix the “CONFIDENTIAL legend” to each page that contains Protected
28   Material. If only a portion of the material on a page qualifies for protection, the
                                               7
                                       PROTECTIVE ORDER
 1   Producing Party also must clearly identify the protected portion(s) (e.g., by
 2   making appropriate markings in the margins).
 3                (b) for testimony given in depositions that the Designating Party
 4   identifies the Disclosure or Discovery Material on the record, before the close of
 5   the deposition all protected testimony.
 6                (c) for information produced in some form other than documentary
 7   and for any other tangible items, that the Producing Party affix in a prominent
 8   place on the exterior of the container or containers in which the information is
 9   stored the legend “CONFIDENTIAL.” If only a portion or portions of the
10   information warrants protection, the Producing Party, to the extent practicable,
11   shall identify the protected portion(s).
12         7.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
13   failure to designate qualified information or items does not, standing alone, waive
14   the Designating Party’s right to secure protection under this Order for such
15   material. Upon timely correction of a designation, the Receiving Party must make
16   reasonable efforts to assure that the material is treated in accordance with the
17   provisions of this Order.
18         8.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
19         8.1.   Timing of Challenges. Any Party or Non-Party may challenge a
20   designation of confidentiality at any time that is consistent with the Court’s
21   Scheduling Order.
22         8.2    Meet and Confer. The Challenging Party shall initiate the dispute
23   resolution process under Local Rule 37-1 et seq.
24         8.3    Joint Stipulation. Any challenge submitted to the Court shall be via a
25   joint stipulation pursuant to Local Rule 37-2.
26         8.4    The burden of persuasion in any such challenge proceeding shall be
27   on the Designating Party. Frivolous challenges and those made for an improper
28   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
                                              8
                                      PROTECTIVE ORDER
 1   parties) may expose the Challenging Party to sanctions. Unless the Designating
 2   Party has waived or withdrawn the confidentiality designation, all parties shall
 3   continue to afford the material in question the level of protection to which it is
 4   entitled under the Producing Party’s designation until the Court rules on the
 5   challenge.
 6         9.     ACCESS TO AND USE OF PROTECTED MATERIAL
 7         9.1    Basic Principles. A Receiving Party may use Protected Material that
 8   is disclosed or produced by another Party or by a Non-Party in connection with
 9   this Action only for prosecuting, defending or attempting to settle this Action.
10   Such Protected Material may be disclosed only to the categories of persons and
11   under the conditions described in this Order. When the Action has been
12   terminated, a Receiving Party must comply with the provisions of section 15
13   below (FINAL DISPOSITION).
14         Protected Material must be stored and maintained by a Receiving Party at a
15   location and in a secure manner that ensures that access is limited to the persons
16   authorized under this Order.
17         9.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
18   otherwise ordered by the court or permitted in writing by the Designating Party, a
19   Receiving    Party   may    disclose   any    information   or   item   designated
20   “CONFIDENTIAL” only to:
21                (a) the Receiving Party’s Outside Counsel of Record in this Action,
22   as well as employees of said Outside Counsel of Record to whom it is reasonably
23   necessary to disclose the information for this Action;
24                (b) the officers, directors, and employees (including House Counsel)
25   of the Receiving Party to whom disclosure is reasonably necessary for this Action;
26                (c) Experts (as defined in this Order) of the Receiving Party to whom
27   disclosure is reasonably necessary for this Action and who have signed the
28   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                            9
                                    PROTECTIVE ORDER
 1                  (d) the court and its personnel;
 2                  (e) court reporters and their staff;
 3                  (f) professional jury or trial consultants, mock jurors, and
 4   Professional Vendors to whom disclosure is reasonably necessary for this Action
 5   and who have signed the “Acknowledgment and Agreement to Be Bound”
 6   (Exhibit A);
 7                  (g) the author or recipient of a document containing the information
 8   or a custodian or other person who otherwise possessed or knew the information;
 9                  (h) during their depositions, witnesses, and attorneys for witnesses, in
10   the Action to whom disclosure is reasonably necessary provided: (1) the deposing
11   party requests that the witness sign the form attached as Exhibit A hereto; and (2)
12   they will not be permitted to keep any confidential information unless they sign
13   the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless
14   otherwise agreed by the Designating Party or ordered by the court. Pages of
15   transcribed deposition testimony or exhibits to depositions that reveal Protected
16   Material may be separately bound by the court reporter and may not be disclosed
17   to anyone except as permitted under this Stipulated Protective Order; and
18                  (i) any mediators or settlement officers and their supporting
19   personnel, mutually agreed upon by any of the parties engaged in settlement
20   discussions.
21         10.      PROTECTED         MATERIAL         SUBPOENAED        OR    ORDERED
22                  PRODUCED IN OTHER LITIGATION
23         If a Party is served with a subpoena or a court order issued in other
24   litigation that compels disclosure of any information or items designated in this
25   Action as “CONFIDENTIAL,” that Party must:
26                  (a) promptly notify in writing the Designating Party. Such
27   notification shall include a copy of the subpoena or court order;
28                  (b) promptly notify in writing the party who caused the subpoena or
                                               10
                                        PROTECTIVE ORDER
 1   order to issue in the other litigation that some or all of the material covered by the
 2   subpoena or order is subject to this Protective Order. Such notification shall
 3   include a copy of this Stipulated Protective Order; and
 4                  (c) cooperate with respect to all reasonable procedures sought to be
 5   pursued by the Designating Party whose Protected Material may be affected. If the
 6   Designating Party timely seeks a protective order, the Party served with the
 7   subpoena or court order shall not produce any information designated in this
 8   action as “CONFIDENTIAL” before a determination by the court from which the
 9   subpoena or order issued, unless the Party has obtained the Designating Party’s
10   permission. The Designating Party shall bear the burden and expense of seeking
11   protection in that court of its confidential material and nothing in these provisions
12   should be construed as authorizing or encouraging a Receiving Party in this
13   Action to disobey a lawful directive from another court.
14         11.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO
15                  BE PRODUCED IN THIS LITIGATION
16                  (a) The terms of this Order are applicable to information produced by
17   a Non-Party in this Action and designated as “CONFIDENTIAL.” Such
18   information produced by Non-Parties in connection with this litigation is protected
19   by the remedies and relief provided by this Order. Nothing in these provisions
20   should be construed as prohibiting a Non-Party from seeking additional
21   protections.
22                  (b) In the event that a Party is required, by a valid discovery request,
23   to produce a Non-Party’s confidential information in its possession, and the Party
24   is subject to an agreement with the Non-Party not to produce the Non-Party’s
25   confidential information, then the Party shall:
26                  (1) promptly notify in writing the Requesting Party and the Non-
27   Party that some or all of the information requested is subject to a confidentiality
28   agreement with a Non-Party;
                                              11
                                       PROTECTIVE ORDER
 1                (2) promptly provide the Non-Party with a copy of the Stipulated
 2   Protective Order in this Action, the relevant discovery request(s), and a reasonably
 3   specific description of the information requested; and
 4                (3) make the information requested available for inspection by the
 5   Non-Party, if requested.
 6                (c) If the Non-Party fails to seek a protective order from this court
 7   within 14 days of receiving the notice and accompanying information, the
 8   Receiving Party may produce the Non-Party’s confidential information responsive
 9   to the discovery request. If the Non-Party timely seeks a protective order, the
10   Receiving Party shall not produce any information in its possession or control that
11   is subject to the confidentiality agreement with the Non-Party before a
12   determination by the court. Absent a court order to the contrary, the Non-Party
13   shall bear the burden and expense of seeking protection in this court of its
14   Protected Material.
15         12.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
16         If a Receiving Party learns that, by inadvertence or otherwise, it has
17   disclosed Protected Material to any person or in any circumstance not authorized
18   under this Stipulated Protective Order, the Receiving Party must immediately (a)
19   notify in writing the Designating Party of the unauthorized disclosures, (b) use its
20   best efforts to retrieve all unauthorized copies of the Protected Material, (c)
21   inform the person or persons to whom unauthorized disclosures were made of all
22   the terms of this Order, and (d) request such person or persons to execute the
23   “Acknowledgment an Agreement to Be Bound” attached hereto as Exhibit A.
24         13.    INADVERTENT PRODUCTION OF PRIVILEGED OR
25                OTHERWISE PROTECTED MATERIAL
26         When a Producing Party gives notice to Receiving Parties that certain
27   inadvertently produced material is subject to a claim of privilege or other
28   protection, the obligations of the Receiving Parties are those set forth in Federal
                                           12
                                    PROTECTIVE ORDER
 1   Rule of Civil\ Procedure 26(b)(5)(B). This provision is not intended to modify
 2   whatever procedure may be established in an e-discovery order that provides for
 3   production without prior privilege review. Pursuant to Federal Rule of Evidence
 4   502(d) and (e), insofar as the parties reach an agreement on the effect of
 5   disclosure of a communication or information covered by the attorney-client
 6   privilege or work product protection, the parties may incorporate their agreement
 7   in the stipulated protective order submitted to the court.
 8         14.    MISCELLANEOUS
 9         14.1 Right to Further Relief. Nothing in this Order abridges the right of
10   any person to seek its modification by the Court in the future.
11         14.2 Right to Assert Other Objections. By stipulating to the entry of this
12   Order, no Party waives any right it otherwise would have to object to disclosing or
13   producing any information or item on any ground not addressed in this Stipulated
14   Protective Order. Similarly, no Party waives any right to object on any ground to
15   use in evidence of any of the material covered by this Protective Order.
16         14.3 Filing Protected Material. A Party that seeks to file under seal any
17   Protected Material must comply with Local Civil Rule 79-5. Protected Material
18   may only be filed under seal pursuant to a court order authorizing the sealing of
19   the specific Protected Material. If a Party’s request to file Protected Material
20   under seal is denied by the court, then the Receiving Party may file the
21   information in the public record unless otherwise instructed by the court.
22         15.    FINAL DISPOSITION
23         After the final disposition of this Action, as defined in paragraph 6, within
24   60 days of a written request by the Designating Party, each Receiving Party must
25   return all Protected Material to the Producing Party or destroy such material. As
26   used in this subdivision, “all Protected Material” includes all copies, abstracts,
27   compilations, summaries, and any other format reproducing or capturing any of
28   the Protected Material. Whether the Protected Material is returned or destroyed,
                                            13
                                     PROTECTIVE ORDER
 1   the Receiving Party must submit a written certification to the Producing Party
 2   (and, if not the same person or entity, to the Designating Party) by the 60-day
 3   deadline that (1) identifies (by category, where appropriate) all the Protected
 4   Material that was returned or destroyed and (2) affirms that the Receiving Party
 5   has not retained any copies, abstracts, compilations, summaries or any other
 6   format reproducing or capturing any of the Protected Material. Notwithstanding
 7   this provision, Counsel are entitled to retain an archival copy of all pleadings,
 8   motion papers, trial, deposition, and hearing transcripts, legal memoranda,
 9   correspondence, deposition and trial exhibits, expert reports, attorney work
10   product, and consultant and expert work product, even if such materials contain
11   Protected Material. Any such archival copies that contain or constitute Protected
12   Material remain subject to this Protective Order as set forth in Section 6
13   (DURATION).
14         16.   VIOLATION
15         Any violation of this Order may be punished by appropriate measures
16   including, without limitation, contempt proceedings and/or monetary sanctions.
17
18
           PURSUANT TO STIPULATION AND FOR GOOD CAUSE SHOWN, IT
19
     IS SO ORDERED.
20
21
22   Dated: October 23, 2018

23
24
                                    _________________________________
                                    JOHN D. EARLY
25                                  United States Magistrate Judge
26
27
28
                                          14
                                   PROTECTIVE ORDER
 1                                         EXHIBIT A
 2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3         I,        __________________________[full             name],                of
 4   _______________________________ [full address] declare under penalty of
 5   perjury that I have read in its entirety and understand the Stipulated Protective
 6   Order that was issued by the United States District Court for the Central District of
 7   California on October 23, 2018 in the case of Seechin L. Van v. Allied Property
 8   and Casualty Insurance Company, Case No.: 8:17-cv-01327 DOC(JDEx).
 9         I understand the terms of the Order and agree to comply with and be bound
10   by the all the terms of this Stipulated Protective Order and I understand and
11   acknowledge that failure to so comply could expose me to sanctions and
12   punishment in the nature of contempt. I solemnly promise that I will not disclose in
13   any manner any information or item that is subjected to this Stipulated Protective
14   Order to any person or entity except in strict compliance with the provisions of this
15   Order.
16         I will not derive / attempt to derive personal benefit from any Protected
17   Material, other than payment received in connection with services rendered in
18   relation to the Lawsuit. Upon final dissolution of the Lawsuit, I shall return all
19   copies of any Protected Material to the attorney that retained me in the Lawsuit, or
20   that provided me with the Protected Material.
21         I further agree to submit to the jurisdiction of the United States District
22   Court for the Central District of California for the purpose of enforcing the terms
23   of this Stipulated Protective Order, even if such enforcement proceedings occur
24   after termination of this action.
25         I hereby appoint __________________________ [print full name] of
26   ______________________________________________ [print full address and
27   telephone number] as my California agent for service of process in connection
28
                                                15
                                         PROTECTIVE ORDER
 1   with this action or any proceedings related to enforcement of this Stipulated
 2   Protective Order.
 3   Date: ______________________________________
 4   City and State where sworn and signed: _________________________________
 5   Printed name: _______________________________
 6
 7   Signature: __________________________________
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                        16
                                 PROTECTIVE ORDER
